Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2648

                        BERT JOHN ALLEN, III,

                        Plaintiff, Appellant,

                                     v.

   AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES AFI-CIO, ET AL,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                      Selya, Lynch and Howard,
                          Circuit Judges.



     Bert John Allen, III on brief pro se.
     Mary T. Sullivan and Segal, Roitman & Coleman on brief for
appellees.



                          September 1, 2006
          Per Curiam.     Appellant challenges the district court's

dismissal of the complaint for lack of venue pursuant to Fed. R.

Civ. P. 12(b)(3).      The venue statute, 28 U.S.C. § 1391, provides,

in pertinent part:


          A civil action wherein jurisdiction is not
          founded solely on diversity of citizenship
          may, except as otherwise provided by law, be
          brought only in (1) a judicial district where
          any defendant resides, if all defendants
          reside in the same State, (2) a judicial
          district in which a substantial part of the
          events or omissions giving rise to the claim
          occurred, or a substantial part of property
          that is the subject of the action is situated,
          or (3) a judicial district in which any
          defendant may be found, if there is no
          district in which the action may otherwise be
          brought.

28 U.S.C. § 1391(b).    Subsection (1) is inapplicable in this case,

since neither of the defendants can be deemed to reside in New

Hampshire.1   Thus, the question is whether "a substantial part of

the events . . . giving rise to the claim occurred" in New

Hampshire.2   Here, the only events with any connection at all to

New Hampshire are the allegations that individuals who are members



     1
      Appellant seems to argue that defendants should be deemed to
reside in New Hampshire under § 1391(c), which provides that, for
purposes of venue, corporate defendants are deemed to reside in any
district in which they are subject to personal jurisdiction when
the lawsuit is commenced. However, since neither defendant has any
offices, local unions, or bargaining unit employees in New
Hampshire, § 1391(c) is inapplicable.
     2
      "We turn to the third alternative only in the event that the
first two provisions fail to provide an appropriate forum." Uffner
v. La Reunion Francaise, S.A., 244 F.3d 38, 42 n.4 (1st Cir. 2001)
(discussing identical provisions of § 1391(a).)
of the defendant labor organizations engaged in a conspiracy to

trade postage stamps illegally for cash in order to finance "Muslim

gangs,"   and   that   they   accomplished   this   in   the   course   of

transporting prisoners between a Massachusetts prison and the

Manchester, New Hampshire airport.           This allegation fails to

establish a substantial connection with New Hampshire because most,

if not all, of the other events described in the complaint concern

rapes and other abuses appellant claims to have suffered during his

incarceration in Massachusetts and Pennsylvania.

           Liberally construing appellant's pro se brief, he also

appears to suggest that, if venue is not proper in New Hampshire,

then the case should be transferred to Massachusetts under 28

U.S.C. § 1404(a). However, appellant failed to request this relief

below, and it is not properly sought for the first time on appeal.

See Singleton v. Wulff, 428 U.S. 106, 121 (1976).        We have reviewed

appellant's remaining arguments and find them to be without merit.

           Affirmed.   See 1st Cir. Loc. R. 27(c).




                                   -3-